


Coca-Cola Enterprises, Inc.


Form of Special Restricted Stock Unit Award
To U.S. Senior Officer After April 30, 2015


The terms and conditions applicable to this Special Restricted Stock Unit Award
(“RSU Award” or “Award”) made by Coca-Cola Enterprises, Inc. (the “Company”) to
you on [insert date of grant] is described below.


This grant was made under the Coca-Cola Enterprises, Inc. 2010 Incentive Award
Plan (the “Plan”), the terms of which are incorporated into this document. All
capitalized terms in this agreement (the “Agreement”) shall have the meaning
assigned to them in this Agreement or in the Plan.


1.
Special RSU Award. A RSU Award represents an unfunded promise by the Company to
deliver shares of Coca-Cola Enterprises, Inc. common stock and to pay certain
amounts to you upon the vesting of all or a portion of the restricted stock
units credited under your RSU Award, or as provided otherwise in this Agreement.
A RSU Award does not entitle you to vote any shares of the Company’s common
stock or receive actual dividends. A RSU Award may not be transferred, assigned,
hypothecated, pledged, or otherwise encumbered or subjected to any lien,
obligation, or liability of you or any other party.

2.
Vesting of Special RSU Award. Your Special RSU Award will vest, as follows:

a. Provided you are continuously employed by the Company or a Subsidiary through
the vesting date: [insert vesting date(s)]
For purposes of this RSU Award, you will be treated as having remained
continuously employed if you become an employee of The Coca-Cola Company or an
employer that is 20% owned by, or a franchisee of, The Coca-Cola Company
immediately following your voluntary termination of employment with the Company
or any Subsidiary.
  
b.
100% upon your death or your termination due to your Disability

c. 100% in the event of your Severance Termination within two years after a
Change in Control of the Company (as defined in the Plan)
d.
A pro rata portion upon your Severance Termination. The pro rata portion of the
RSU Award will be determined as follows: (i) the number of months between the
grant date and your termination date will be divided by the number of months
between the grant date and the number of months of service required for the
unvested portion of the award to vest, and (ii) the resulting percentage will be
applied to the total number of unvested restricted stock units to determine the
number of restricted stock units that vest.



3.
Dividend Equivalents under Your RSU Award. Under your RSU Award, you will earn
cash credits equal to the dividends declared by the Board of Directors on a
share of the Company’s stock from the date of grant through the date your RSU
Award is paid to you, multiplied by number of restricted stock units that vest.
These “Dividend Equivalents” will be credited immediately prior to payment of
your RSU Award.

4.
Effect of Separation from Service. If you separate from service with the Company
or a Subsidiary on account of any reason other than described in Section 2,
above, 100% of the RSU Award will be forfeited. If no portion of your RSU Award
vests, no Dividend Equivalents are credited under this Award.

5.
Form of Payment of Your RSU Award. The Company will deliver a share of Coca-Cola
Enterprises, Inc. common stock to you for each restricted stock unit that vests
under your RSU Award, and it will make a cash payment to you equal to Dividend
Equivalents earned under the Award.

6. Definitions. For purposes of this Award, the following definitions apply:
a.
“Disability” means an inability, by reason of a medically determinable physical
or mental impairment, to engage in any substantially gainful activity, which
condition is expected to have a duration of not less than one year.



b.
“Severance Termination” means your involuntary termination without Cause or,
within two years following a Change in Control of the Company, your voluntary
termination for Good Reason, provided you execute a release of all potential
claims against the Company. For purposes of this definition, “Cause” means (i)
willful or gross misconduct that is materially detrimental to the Company, (ii)
acts of personal dishonesty or fraud toward the Company or (iii) conviction of a
felony, except for a conviction related to vicarious liability based solely on
your position with the Company, provided that you had no involvement in actions
leading to such liability or had acted upon the advice of the Company’s counsel;
and “Good Reason” means your (i) demotion or diminution of duties,
responsibilities and status, (ii) a material reduction in base salary and annual
incentive opportunities, or (iii) assignment to a position requiring relocation
of more than 50 miles from your primary workplace.



7.
Deemed Acceptance of Award. You will be deemed to have accepted this grant and
its terms and conditions as provided under the Plan and this document unless you
notify the Company otherwise in writing.  This deemed acceptance is applicable
even if you do not acknowledge acceptance though the electronic process the
Company may make available at the time of grant.



8. Acknowledgment of Nature of Plan. In accepting the Award, you acknowledge
that:
a.
the Plan is established voluntarily by the Company, it is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time, as provided in the Plan;

b.
all decisions with respect to future awards, if any, will be at the sole
discretion of the Company; and

c.
neither the award of restricted stock units nor any provision of this Award
Agreement, the Plan or the policies adopted pursuant to the Plan confer upon you
any right with respect to employment or continuation of current employment, and
in the event that you are not an employee of the Company, this Award shall not
be interpreted to form an employment contract or relationship with the Company.

9. Tax Obligations. Regardless of any action the Company or your employer takes
with respect to any or all income tax (including federal, state and local
taxes), social insurance, payroll tax or other tax-related withholding
(“Tax-Related Items”), you acknowledge that the ultimate liability for all
Tax-Related Items and is and remains your responsibility and may exceed the
amount actually withheld by the Company or your employer. You further
acknowledge that the Company and/or your employer (1) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the RSU Award, including their grant or the vesting of the Award,
or conversion of the RSUs into shares; the receipt of any cash payments or the
subsequent sale of any shares acquired at vesting and the receipt of any
dividends; and (2) do not commit to and are under no obligation to structure the
terms of the Award or any aspect of the RSUs to reduce or eliminate your
liability for Tax-Related Items or achieve any particular tax result. Further,
if you become subject to tax in more than one jurisdiction between the date of
grant and the date of any relevant taxable event, you acknowledge that the
Company and/or your employer (or former employer, as applicable) may be required
to withhold or account for Tax-Related Items in more than one jurisdiction.
Prior to any Tax-Related Items becoming due with respect to the RSUs, the
issuance of shares upon vesting of the RSUs or the receipt of any cash payments,
you shall pay, or make adequate arrangements to satisfy all withholding
obligations of the Company and/or your employer. In this regard, you authorize
the Company or your employer to withhold all applicable Tax-Related Items
legally payable by you from outstanding RSUs, from your wages or other cash
compensation payable to you by the Company or your employer or from any cash
payment received upon the payment of your RSU Award. In addition, ifor to the
extent any applicable Tax-Related Items payment or withholding obligation has
not been satisfied prior to the Award’s payment date (and if permissible under
local law), the Company or your employer shall withhold shares to satisfy the
withholding or payment obligation, provided that the Company or your employer
shall withhold only the amount of shares necessary to satisfy the minimum
withholding amount. To the extent the Tax-Related Items obligation is satisfied
by reducing the number of shares of Stock issued upon vesting of the RSUs, for
tax purposes, you are deemed to have been issued the full number of shares of
Stock subject to the vested RSUs, notwithstanding that a number of shares of
Stock are held back solely for the purpose of paying the Tax-Related Items.
Further, in the event that such share withholding method is prevented by
applicable law or has materially adverse accounting or tax consequences, the
Tax-Related Items withholding obligation that has not been satisfied prior to
the payment of the RSU Award may be satisfied by one or a combination of the
following: (A) withholding from proceeds of the sale of shares of Stock acquired
upon payment of the RSUs, either through a voluntary sale or through a mandatory
sale arranged by the Company (on your behalf pursuant to this authorization); or
(B) withholding from your wages or other cash compensation payable to you by the
Company and/or your employer. You shall pay to the Company or to your employer
any amount of Tax-Related Items that the Company or your employer may be
required to withhold or account for as a result of your participation in the
Plan that cannot be satisfied by the means previously described. The Company may
refuse to issue or deliver the shares of Stock or the proceeds of the sale of
shares of Stock to you if you fail to comply with your obligations in connection
with the Tax-Related Items.
10.
Repayment/Forfeiture.  Any benefits you may receive hereunder shall be subject
to repayment or forfeiture as may be required to comply with (i) any repayment
and forfeiture established by the Human Resources and Compensation Committee of
the Board of Directors of the Company, (ii) any applicable listing standards of
a national securities exchange adopted in accordance with Section 954 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act (regarding recovery of
erroneously awarded compensation) and any implementing rules and regulations of
the U.S. Securities and Exchange Commission adopted or (iii) any similar rules
under the laws of any other jurisdiction.

11.
Data Privacy. By accepting this award, you hereby explicitly consent to the
collection, use and transfer, in electronic or other form, of your personal data
as described in this Award Agreement by and among, as applicable, your employer,
the Company, and Affiliated Companies for the exclusive purpose of implementing,
administering and managing your participation in the Plan.

You understand that the Company and your employer may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of stock or
directorships held in the Company, details of all restricted stock units or any
other entitlement to shares awarded, canceled, vested, unvested or outstanding
in your favor, for the purpose of implementing, administering and managing the
Plan (“Data”). You understand that Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan, that
these recipients may be located in your country, or elsewhere, and that the
recipient’s country may have different data privacy laws and protections than
your country. You understand that you may request a list with the names and
addresses of any potential recipients of the Data by contacting your local human
resources representative. You authorize the recipients to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing your participation in the Plan,
including any requisite transfer of such Data as may be required to a broker,
escrow agent or other third party with whom the shares received upon vesting of
the restricted stock units may be deposited. You understand that Data will be
held only as long as is necessary to implement, administer and manage your
participation in the Plan. You understand that you may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consent herein, in
any case without cost, by contacting in writing the Executive Compensation
Office. You understand that refusal or withdrawal of consent may affect your
ability to participate in the Plan.
12.
Electronic Delivery. The Company may, in its sole discretion, decide to deliver
any documents related to restricted stock units awarded under the Plan or future
restricted stock units that may be awarded under the Plan by electronic means or
request your consent to participate in the Plan by electronic means. You hereby
consent to receive such documents by electronic delivery and agree to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company.

13.
Plan Administration. The Plan is administered by a Committee of the Company’s
Board of Directors, whose function is to ensure the Plan is managed according to
its terms and conditions. To the extent any provision of this award is
inconsistent or in conflict with any provision of the Plan, the Plan shall
govern. Any request for a copy of the Plan and any questions pertaining to the
Plan should be directed to:

EXECUTIVE COMPENSATION OFFICE
2500 WINDY RIDGE PARKWAY

ATLANTA, GA 30339
USA
(678) 260-3000


        